Citation Nr: 0412538	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, claimed as secondary to service-connected duodenal 
ulcer disease.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected duodenal ulcer 
disease.

3.  Entitlement to an increase in a 20 percent rating for 
duodenal ulcer disease.

4.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty from June 1952 to May 1956.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO rating decision which denied an 
increase in a 20 percent rating for service-connected 
duodenal ulcer disease.  The Board denied the claim in a 
February 1997 decision.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in a May 1999 order, vacated and remanded the Board decision 
for further action.  In February 2000, the Board remanded 
this issue to the RO for additional development.  In an April 
2001 decision, the Board again denied the veteran's claim for 
an increased rating of duodenal ulcer disease.  The veteran 
again appealed to the Court.  In a joint motion filed in 
December 2002, the parties (the veteran and the VA Secretary) 
requested the Court to vacate and remand the Board's last 
decision; a December 2002 Court order granted the motion.  In 
July 2003, the Board again remanded the issue of an increased 
rating for duodenal ulcer disease.  The RO later continued to 
deny the benefit, and this issue remains on appeal. 

A February 2004 statement of the case was provided to the 
veteran on additional claims (denied in a December 2000 RO 
decision) for service connection for multiple joint arthritis 
and hypertension, both claimed as secondary to service-
connected duodenal ulcer disease, and for a TDIU rating.  In 
February 2004, he filed a substantive appeal on these 
additional issues, and they are also now before the Board.

Upon consideration of the record, the Board finds there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In his February 2004 substantive appeal on the additional 
issues, the veteran asserted that he had received treatment 
for the conditions at issue at the VA Medical Centers (VAMCs) 
in Greenville and Fayetteville, North Carolina.  He stated 
that the VA had not assisted him in obtaining the medical 
records from such treatment.  He specifically asserted that 
he had been treated at the Greenville VAMC in April and 
October 2003.  The Board notes that a review of the claims 
file indicates that the most recent medical evidence of 
record is from 2001.  As part of the duty to assist, the RO 
should attempt to obtain the identified medical records as 
well as all other medical records during and since 2001 which 
are not already associated with the claims file.

Additionally, the veteran has not been given a VA examination 
regarding his service-connected duodenal ulcer disease since 
2000.  An updated examination assessing the current severity 
of the condition should be given.  The veteran also seeks 
secondary service connection for multiple joint arthritis and 
hypertension as a result of his service-connected duodenal 
ulcer disease.  Previous examinations given for these 
conditions in 1998 (with addendum in 1999) did not adequately 
address whether the veteran's multiple joint arthritis and 
hypertension were caused by or permanently worsened by his 
service-connected duodenal ulcer disease.  An examination 
which thoroughly addresses these considerations should be 
given.

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment, during and since 2001, 
concerning his duodenal ulcer disease, 
arthritis of multiple joints, and 
hypertension.  The RO should obtain 
copies of the related medical records 
which are not already in the claims 
folder, including but not limited to 
treatment records from the VAMCs in 
Greenville and Fayetteville, North 
Carolina.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the current severity of his 
duodenal ulcer disease.  The claims 
folder should be provided to and reviewed 
by the doctor.  All signs and symptoms 
necessary for rating the disability 
should be reported.

3.  The RO should also have the veteran 
undergo a VA examination to determine the 
etiology of his multiple joint arthritis 
and hypertension.  The claims folder 
should be provided to and reviewed by the 
doctor.  Based on a review of historical 
records and medical principles, the 
examiner should provide a medical 
opinion, with full rationale, as to the 
etiology and approximate date of onset of 
multiple joint arthritis and 
hypertension, including any relationship 
between such disorders and the veteran's 
service, and any relationship between 
such disorders and the service-connected 
duodenal ulcer disease.  The examiner 
should specifically opine as to whether 
or not current multiple joint arthritis 
and hypertension were caused by or 
permanently worsened by the service-
connected duodenal ulcer disease.

4.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for multiple joint 
arthritis and hypertension, claimed as 
secondary to duodenal ulcer disease, an 
increased rating for duodenal ulcer 
disease, and a TDIU rating.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


